                        Case 20-50627-LSS          Doc 72      Filed 01/25/21   Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

         In re:                                                           Chapter 11

         THE ART INSTITUTE OF PHILADELPHIA LLC., et al.,                  Case No. 18-11535 (LSS)

                                 Debtors.                                 Jointly Administered


         GEORGE L. MILLER, Chapter 7 Trustee,

                                 Plaintiff,

                  v.                                                      Adv. Proc. No. 20-50627 (LSS)

         TODD S. NELSON, JOHN R. MCKERNAN,
         SAMUEL C. COWLEY, EDWARD WEST,
         MARK A. MCEACHEN, FRANK JALUFKA,
         J. DEVITT KRAMER, MARK NOVAD,
         JOHN DANIELSON, and MICK BEEKHUIZEN,

                                 Defendants.


                               NOTICE OF WITHDRAWAL OF APPEARANCE

                        PLEASE TAKE NOTICE that Tiffanie N. Limbrick of Sidley Austin LLP hereby

         withdraws her appearance as counsel to defendants Mark McEachen, Frank Jalufka, and John

         Danielson (the “Later Defendants”) and requests that she be removed from the general matrix

         and all special or limited matrices in this matter.

                        PLEASE TAKE FURTHER NOTICE that the undersigned continue to appear as

         counsel to the Later Defendants.




27621690.1
                       Case 20-50627-LSS   Doc 72    Filed 01/25/21   Page 2 of 2




         Dated: January 25, 2021           YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                            /s/ Sean M. Beach
                                           Sean M. Beach (No. 4070)
                                           Kevin A. Guerke (No. 4096)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: sbeach@ycst.com
                                           Email: kguerke@ycst.com

                                           - and -

                                           SIDLEY AUSTIN LLP
                                           Sam Newman
                                           Stacy Horth-Neubert
                                           Anna Gumport
                                           555 West Fifth Street, Suite 4000
                                           Los Angeles, California 90013
                                           Telephone: (213) 896-6000
                                           Facsimile: (213) 896-6600
                                           Email: sam.newman@sidley.com
                                           Email: shorthneubert@sidley.com
                                           Email: agumport@sidley.com

                                           Chad S. Hummel
                                           Alexis Miller Buese
                                           1999 Avenue of the Stars, 17th Floor
                                           Los Angeles, California 90067
                                           Telephone: (310) 595-9500
                                           Facsimile: (310) 595-9501
                                           Email: chummel@sidley.com
                                           Email: alexis.buese@sidley.com

                                           Counsel to the Later Defendants




27621690.1
